                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

Devonte Lamb,                                  )
                                               )
                 Plaintiff,                    )
                                               )
       v.                                      )             Case No: 17 C 50158
                                               )
Amber Allen, et al.,                           )
                                               )
                 Defendants.                   )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [57] from the magistrate judge that
defendants’ unopposed motion for summary judgment [52] be granted and that this case be
dismissed without prejudice. Accordingly, there being no written objection to the magistrate
judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140,
149-50 (1985), and the court having reviewed the record and the R&R, the court accepts the R&R.
This case is closed.


Date: 4/9/2019                                     ENTER:

                                                   _________________________
                                                   FREDERICK J. KAPALA
                                                   District Judge
